Exhibit 10(s)

POTLATCH CORPORATION

DEFERRED COMPENSATION PLAN FOR DIRECTORS II

Effective January 1, 2005

Amended and Restated Effective May 24, 2005



--------------------------------------------------------------------------------

POTLATCH CORPORATION

DEFERRED COMPENSATION PLAN FOR DIRECTORS II

Effective January 1, 2005

As Amended through May 24, 2005

 

1. ESTABLISHMENT AND PURPOSE.

(a) The Potlatch Corporation Deferred Compensation Plan for Directors II was
adopted effective January 1, 2005, by the Board of Directors of Potlatch
Corporation to provide Directors of Potlatch Corporation an opportunity to defer
payment of their Director’s Fees. The Plan is also intended to establish a
method of paying Director’s Fees, which will assist the Corporation in
attracting and retaining persons of outstanding achievement and ability as
members of the Board of Directors of the Corporation.

(b) The Plan is the successor plan to the Potlatch Corporation Deferred
Compensation Plan for Directors (the “Prior Plan”). Effective December 31, 2004,
the Prior Plan was frozen and no new contributions will be made to it; provided,
however, that any deferrals made under the Prior Plan before January 1, 2005
continue to be governed by the terms and conditions of the Prior Plan as in
effect on December 31, 2004 or on the date of any later amendment, provided that
such amendment is not a material modification of the Prior Plan under
Section 409A of the Code and regulations promulgated thereunder.

(c) Any deferrals made under the Prior Plan after December 31, 2004 are deemed
to have been made under the Plan and all such deferrals are governed by the
terms and conditions of the Plan as it may be amended from time to time.

(d) The Plan is intended to comply with the requirements of Section 409A of the
Code.

 

2. DEFINITIONS.

(a) “Beneficiary” means the person or persons designated by the Director to
receive payment of the Director’s Deferred Compensation Account in the event of
the death of the Director.

 

2



--------------------------------------------------------------------------------

(b) “Board” and “Board of Directors” means the board of directors of the
Corporation.

(c) “Code” means the Internal Revenue Code of 1986, as amended.

(d) “Committee” means the Nominating and Corporate Governance Committee of the
Board.

(e) “Corporation” means Potlatch Corporation, a Delaware corporation.

(f) “Deferred Compensation Account” means the bookkeeping account established
pursuant to section 6 on behalf of each Director who elects to participate in
the Plan.

(g) “Director” means a member of the Board of Directors who is not an employee
of the Corporation or any subsidiary thereof.

(h) “Director’s Fees” means the amount of compensation paid by the Corporation
to a Director for his or her services as a Director, including an annual
retainer and any amount payable for attendance at a Board meeting or any Board
committee meeting. “Director’s Fees” shall not include any reimbursement by the
Corporation of expenses incurred by a Director incidental to attendance at a
Board meeting or a Board committee meeting or of any other expense incurred on
behalf of the Corporation.

(i) A Director shall be considered “Disabled” if the Director

 

  1 is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve months, or

 

  2 is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last of a
continuous period of not less than twelve months, receiving income replacement
benefits for a period of not less than three months under any accident and
health plan sponsored by the Corporation.

 

3



--------------------------------------------------------------------------------

(j) “Dividend Equivalent” means an amount equal to the cash dividend paid on an
outstanding share of the Corporation’s common stock. Dividend Equivalents shall
be credited to Stock Units as if each Stock Unit were an outstanding share of
the Corporation’s common stock, except that Dividend Equivalents shall also be
credited to fractional Stock Units.

(k) “Plan” means the Potlatch Corporation Deferred Compensation Plan for
Directors II.

(l) “Prior Plan” means the Potlatch Corporation Deferred Compensation Plan for
Directors.

(m) “Separation from Service” means termination of a Director’s service as a
non-employee member of the Board consistent with Code Section 409A and the
regulations promulgated thereunder.

(n) “Stock Units” means the deferred portion of Director’s Fees, which is
converted into a unit denominated in shares of the Corporation’s common stock.

(o) “Value” means the closing price of the Corporation’s common stock as
reported in the New York Stock Exchange, Inc., composite transactions reports
for the Valuation Date.

(p) “Valuation Date” means, for the purpose of Section 6 or 7, the last trading
day of the month preceding the month in which Director’s Fees or Dividend
Equivalents are converted into Stock Units pursuant to Section 6 or 7 and, for
purposes of Section 8, the last trading day of the month preceding the month in
which Stock Units are converted into cash for purposes of Section 8.

(q) “Year” shall mean the calendar year.

 

4



--------------------------------------------------------------------------------

3. ELIGIBILITY.

Each Director who receives Director’s Fees for service on the Board of Directors
shall be eligible to participate in the Plan.

 

4. PARTICIPATION.

In order to participate in the Plan for a particular Year, a Director must file
a deferral election with the Secretary of the Corporation prior to January 1 of
such Year; provided, however, that in the case of a newly elected or appointed
Director an election to participate shall be effective for the Year in which the
Director is first elected or appointed if it is filed no later than thirty days
following the date of the Director’s election or appointment to the Board. Any
initial election filed by a newly elected or appointed Director shall apply only
to Director’s Fees earned after the effective date of the election.

 

5. DEFERRAL ELECTION.

A Director who elects to participate in the Plan shall file a deferral election
on a form, which shall indicate:

(a) The amount or percentage of Director’s Fees that such Director elects to
defer pursuant to the terms of the Plan. This election shall apply to amounts
deferred under the Plan until modified by the Director. The Director shall
notify the Secretary of the Corporation in writing of any such modification,
which shall apply solely to amounts deferred with respect to Years following the
Year in which the modification is made;

(b) The Year in which payment of the Director’s Deferred Compensation Account
and/or Stock Units shall commence; provided however, that payments shall
commence no later than the Year following the Year in which the Director attains
age 72 and, in the case of Stock Unit payments, no earlier than six months after
the last date on which Director’s Fees have been converted into Stock Units on
behalf of the Director (except in the case of payments made following the
Director’s death, Disability or Separation from Service);

(c) Whether the payment of such Director’s Deferred Compensation Account is to
be made in a single lump sum or in a series of approximately equal installments
over a period of years specified by the Director (but in no event more than
fifteen years). For purposes of the Plan, installment payments shall be treated
as a single distribution under Section 409A of the Code;

 

5



--------------------------------------------------------------------------------

(d) Whether the deferral election shall be effective only with respect to
Director’s Fees paid for the Year in which the Director’s participation in the
Plan is to commence as determined pursuant to Section 4 above or shall apply
with respect to Director’s Fees paid for that Year and all subsequent Years
until revoked or modified by the Director. The Director shall notify the
Secretary of the Corporation in writing of any such revocation or modification,
which shall apply solely to amounts deferred with respect to Years following the
Year in which the revocation or modification is made; and

(e) The percentage of the Director’s Fees deferred pursuant to the election,
which is to be converted into Stock Units. This election shall apply to the Year
in which the Director’s participation in the Plan commences and to all
subsequent Years until modified by the Director. The Director shall notify the
Secretary of the Corporation in writing of any such modification, which shall
apply solely to amounts deferred with respect to years following the Year in
which the modification is made.

(f) Notwithstanding any provision herein to the contrary, a Director or former
Director may revoke a previous election and make a new election as to the time
and form of distribution under the Plan. Such new election shall take effect 12
months after it is filed with the Secretary of the Corporation and shall apply
only to that portion of the Director’s or former Director’s Deferred
Compensation Account and/or Stock Units scheduled to be paid more than 12 months
after the date the election is filed with the Secretary of the Corporation;
provided, however, that the newly scheduled distribution date must be at least
five years later than the originally scheduled distribution date.

(g) Directors may make a special distribution election to change the time and
form of the distribution of their Deferred Compensation Accounts and Stock
Units, provided that the distribution election is made at least twelve months in
advance of the newly elected distribution date and the previously scheduled
distribution date and the election is made no later than December 31, 2006. An
election made pursuant to this Section 5(g) shall be treated as an initial
distribution election and shall be subject to any special administrative rules
imposed by the

 

6



--------------------------------------------------------------------------------

Committee including rules intended to comply with Section 409A of the Code and
Notice 2005-1, A-19. No election under this Section 5(g) shall (i) change the
payment date of any distribution otherwise scheduled to be paid in 2006 or cause
a payment to be paid in 2006, or (ii) be permitted after December 31, 2006.

 

6. TREATMENT OF DEFERRED ACCOUNTS.

Upon receipt of a duly filed deferral election, the Corporation shall establish
a Deferred Compensation Account to which shall be credited an amount equal to
that portion of the Director’s Fees which would have been payable currently to
the Director but for the terms of the deferral election and which is not
converted into Stock Units. If the deferral election includes an election to
convert a percentage of the Director’s Fees deferred pursuant to the election
into Stock Units, the number of full and fractional Stock Units shall be
determined by dividing the amount subject to such an election by the Value of
the Corporation’s common stock on the Valuation Date.

Director’s Fees shall be credited to Director’s Deferred Compensation Account or
converted into Stock Units as of the following dates:

(a) The deferred portion of one-fourth of the annual retainer fee shall be
credited to such Account or converted into Stock Units as of the first day of
each calendar quarter; and

(b) The deferred portion of the fee for any meeting of the Board or any
committee thereof shall be credited to such Account or converted into Stock
Units as of the first day of the month following the date of such meeting.

 

7. TREATMENT OF DEFERRED COMPENSATION ACCOUNT AND STOCK UNITS DURING DEFERRAL
PERIOD.

(a) Deferred Compensation Account. Interest shall be credited on the balance of
each Director’s Deferred Compensation Account commencing with the date as of
which any amount is credited to the Deferred Compensation Account and continuing
up to the last day of the quarter preceding the month in which payment of the
amounts deferred pursuant to the Plan is made. Such interest shall become a part
of the Deferred Compensation Account and shall be

 

7



--------------------------------------------------------------------------------

paid at the same time or times as the balance of the Deferred Compensation
Account. Such interest for each calendar quarter during the deferral period
shall be computed at 70% of the higher of the following averages: (i) the prime
rate charged by the major commercial banks as of the first business day of each
calendar month (as reported in an official publication of the Federal Reserve
System), or (ii) the average monthly long-term rate of A rated corporate bonds
(as published in Moody’s Bond Record). Such interest shall be compounded
quarterly.

(b) Stock Units. Dividend Equivalents shall be credited to each Stock Unit on
each dividend record date. Such Dividend Equivalents shall themselves be
converted into Stock Units as of the dividend record date by dividing the amount
of the Dividend Equivalents by the Value of the Corporation’s Common Stock as of
the applicable Valuation Date.

(c) Effect of Certain Transactions. In the event of a change in the number of
outstanding shares of the Corporation’s common stock by reason of a stock split,
stock dividend, or other similar changes in capitalization, an appropriate
adjustment shall be made in the number of each Director’s Stock Units determined
as of the date of such occurrence.

 

8. FORM AND TIME OF PAYMENT OF DEFERRED COMPENSATION ACCOUNT.

Payment of a Director’s Deferred Compensation Account shall be made in cash
prior to January 31 in each year in which a payment is to be made in accordance
with the Director’s deferral election. Payment of a Director’s Stock Units shall
also be made at such time except that, if the applicable January 31 occurs
within the six-month period beginning on the last date on which Director’s Fees
have been converted into Stock Units on behalf of the Director, then payment of
the Director’s Stock Units shall be made on the last day of the month in which
such six-month period expires. Notwithstanding the previous sentence, Stock Unit
payments may be made following the Director’s death, Disability or the date the
Director Separates from Service, without regard to whether such six-month period
has expired. For the purpose of payment, Stock Units shall be converted to cash
based on the Value of the Corporation’s common stock on the applicable Valuation
Date.

In the case of a Director who has both a Deferred Compensation Account and Stock
Units, if a partial distribution of a deferred portion of Director’s Fees is to
be made and if the

 

8



--------------------------------------------------------------------------------

Director’s Stock Units are immediately payable in accordance with the previous
paragraph, payment shall be made partially from the Director’s Deferred
Compensation Account and partially from Stock Units, in proportion to the
relative size of the Deferred Compensation Account and the Stock Units. If the
Director’s Stock Units are not immediately payable in accordance with the
previous paragraph, the partial payment shall be made entirely from the
Director’s Deferred Compensation Account.

Notwithstanding any other provision of the Plan to the contrary, no distribution
shall be made from the Plan that would constitute an impermissible acceleration
of payment as defined in Section 409A(a)(3) of the Code and regulations
promulgated thereunder.

 

9. EFFECT OF DEATH OF PARTICIPANT.

Upon the death of a participating Director, all amounts, if any, remaining in
his or her Deferred Compensation Account and all Stock Units shall be
distributed to the Beneficiary designated by the Director. Such distribution
shall be made at the time or times specified in the Director’s deferral
election. If the designated Beneficiary does not survive the Director or dies
before receiving payment in full of the Director’s Deferred Compensation Account
and Stock Units, payment shall be made to the estate of the last to die of the
Director or the designated Beneficiary.

 

10. PARTICIPANT’S RIGHTS UNSECURED.

The interest under the Plan of any participating Director and such Director’s
right to receive a distribution of his or her Deferred Compensation Account and
Stock Units shall be an unsecured claim against the general assets of the
Corporation. The Deferred Compensation Account and Stock Units shall be
bookkeeping entries only and no Director shall have an interest in or claim
against any specific asset of the Corporation pursuant to the Plan.

 

11. STATEMENT OF DEFERRED COMPENSATION ACCOUNT AND STOCK UNITS.

The Secretary of the Corporation shall provide an annual statement of each
participating Director’s Deferred Compensation Account and Stock Units no later
than January 31 each year.

 

9



--------------------------------------------------------------------------------

12. NONASSIGNABILITY OF INTERESTS.

The interest and property rights of any Director under the Plan shall not be
subject to option nor be assignable either by voluntary or involuntary
assignment or by operation of law, including (without limitation) bankruptcy,
garnishment, attachment or other creditor’s process, and any act in violation of
this Section 12 shall be void.

 

13. ADMINISTRATION OF THE PLAN.

The Plan shall be administered by the Committee. In addition to the powers and
duties otherwise set forth in the Plan, the Committee shall have full power and
authority to administer and interpret the Plan, to establish procedures for
administering the Plan and to take any and all necessary action in connection
therewith. The Committee’s interpretation and construction of the Plan shall be
conclusive and binding on all persons.

Within 30 days after a Change of Control (as defined in Section 16), the
Committee shall appoint an independent committee consisting of at least three
current (as of the effective date of the Change of Control) or former
Corporation officers and directors, which shall thereafter administer all claims
for benefits under the Plan. Upon such appointment the Committee shall cease to
have any responsibility for claims administration under the Plan.

 

14. AMENDMENT OR TERMINATION OF THE PLAN.

(a) The Board may amend, suspend or terminate the Plan at any time. The
foregoing notwithstanding, the Plan may not be amended (including any amendment
to this Section 14) or terminated by the Board during the three-year period
following a Change of Control if such amendment or termination would alter the
provisions of this Section 14 or adversely affect or impair the Director’s
Deferred Compensation Account or Stock Units.

(b) Except as provided in Section 14(c), in the event of termination of the
Plan, the Directors’ Deferred Compensation Accounts and Stock Units may, in the
Board’s discretion, be distributed within the period beginning twelve months
after the date the Plan was terminated and ending twenty-four months after the
date the Plan was terminated, or pursuant to Section 8, if earlier. If the Plan
is terminated and Deferred Compensation Accounts and Stock Units are
distributed, the Board shall terminate all account balance non-qualified
deferred compensation

 

10



--------------------------------------------------------------------------------

plans with respect to all Directors and shall not adopt a new account balance
non-qualified deferred compensation plan for at least five years after the date
the Plan was terminated.

(c) The Board may terminate the Plan upon a corporate dissolution of the
Corporation that is taxed under Section 331 of the Code or with the approval of
a bankruptcy court pursuant to 11 U.S.C. Section 503(b)(1)(A), provided that the
Directors’ Deferred Compensation Accounts and Stock Units are distributed and
included in the gross income of the Directors by the latest of (i) the Year in
which the Plan terminates or (ii) the first Year in which payment of the
Deferred Compensation Accounts and Stock Units is administratively practicable.

 

15. SUCCESSORS AND ASSIGNS.

The Plan shall be binding upon the Corporation, its successors and assigns, and
any parent corporation of the Corporation’s successors or assigns.
Notwithstanding that the Plan may be binding upon a successor or assign by
operation of law, the Corporation shall require any successor or assign to
expressly assume and agree to be bound by the Plan in the same manner and to the
same extent that the Corporation would be if no succession or assignment had
taken place.

 

16. CHANGE IN CONTROL.

For purposes of the Plan, “Change of Control” shall mean

i) Upon consummation of a reorganization, merger or consolidation involving the
Corporation (a “Business Combination”), in each case, unless, following such
Business Combination, (A) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the then outstanding
shares of common stock of the Corporation (the “Outstanding Common Stock”) and
the then outstanding voting securities of the Corporation entitled to vote
generally in the election of directors (the “Outstanding Voting Securities”)
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors of the
corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the
Corporation either

 

11



--------------------------------------------------------------------------------

directly or through one or more subsidiaries), (B) no individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended) (excluding any corporation resulting from such
Business Combination or any employee benefit plan (or related trust) sponsored
or maintained by the Corporation or such other corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 30% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership is based on the beneficial ownership, directly or indirectly, of
Outstanding Common Stock or Outstanding Voting Securities immediately prior to
the Business Combination and (C) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the Board at the time of the execution of the initial agreement, or
of the action of the Board, providing for such Business Combination; or

ii) On the date that individuals who, as of May 19, 2006 constitute the Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors; provided, however, that any individual
becoming a director subsequent to May 19, 2006 whose election, or nomination for
election by the Corporation’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors, an actual or threatened
solicitation of proxies or consents or any other actual or threatened action by,
or on behalf of any Person other than the Board of Directors; or

iii) Upon the acquisition after May 19, 2006 by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 30% or more of either (A) the then Outstanding Common Stock or (B) the
combined voting power of the Outstanding Voting Securities; provided, however,
that the following acquisitions shall not be deemed to be covered by this
Section (iii): (x) any acquisition of Outstanding Common Stock or Outstanding
Voting

 

12



--------------------------------------------------------------------------------

Securities by the Corporation, (y) any acquisition of Outstanding Common Stock
or Outstanding Voting Securities by any employee benefit plan (or related trust)
sponsored or maintained by the Corporation or (z) any acquisition of Outstanding
Common Stock or Outstanding Voting Securities by any corporation pursuant to a
transaction which complies with clauses (A), (B) and (C) of Section (i); or

iv) Upon the consummation of the sale of all or substantially all of the assets
of the Corporation or approval by the stockholders of the Corporation of a
complete liquidation or dissolution of the Corporation.

 

13